Citation Nr: 1737762	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-20 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral venous stasis including vascular insufficiency of the left leg.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for shin laceration.

7.  Entitlement to service connection for skin condition.

8.  Entitlement to service connection for foot condition.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from December 1965 to December 1967 including service in the Republic of Vietnam from July 1966 to July 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In January 2009, the RO granted service connection for PTSD with an evaluation of 30 percent from January 8, 2008.  In April 2010, a 50 percent evaluation was assigned from January 8, 2008.

In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of all available evidence.

The issues of service connection for a skin disorder, bilateral venous stasis including vascular insufficiency of the left leg, and a foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period of the appeal, the Veteran's PTSD with occasional diagnoses of depression is manifested as occupational and social impairment with reduced reliability and productivity with symptoms characteristic of PTSD such as nightmares, flashbacks, avoidance behavior, irritability, lack of anger control, hypervigilance, and difficulty with concentration and memory but without panic attacks, suicidal or homicidal ideation, communications difficulties, thought process deficits, or behaviors requiring medical or legal intervention.  

2.  The Veteran does not have a colon cancer disability.

3.  The Veteran does not have a hepatitis disability.

4.   The Veteran's current bilateral hearing loss disability manifested many years after service and is not shown to be causally or etiologically related to any disease, injury, or incident during service including exposure to high levels of noise from small arms and munitions in Vietnam. .

5.   The Veteran does not have a current residual disability caused by a shin laceration in service.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD are not met. 
38 U.S.C.A. §§ 1155, 5107; § 38 C.F.R. § 4.130, Diagnostic Code 9411.

2.  The criteria for the establishment of service connection for colon cancer are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for hepatitis are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for hearing loss are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for shin laceration are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for the establishment of service connection for skin condition are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In May 2016, the Board remanded the issues so the AOJ to afford the Veteran a hearing.  In May 2017, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  Therefore, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirement for the service connection claims was satisfied in a January 2008 letter.  With regard to the Veteran's claims for higher initial evaluations, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case. Dingess, supra.

The Board also concludes that the duty to assist has been satisfied as all available service records, post-service treatment records, and lay statements are in the claims file.  Efforts to obtain the information were exhausted and attempts to obtain the records were recorded in the file.  Although VA issued a formal finding in September 2008 that STR's were unavailable and identified that attempts to gain access to them, in May 2015, all available STR's were added to the record.  For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran, and he will not be prejudiced as a result of the Board proceeding to the merits of the claims.

Increased Rating- PTSD

The Veteran served as a U.S. Marine Corps truck driver and machine gunner with service in a logistics unit in Vietnam.  He contends that his PTSD is more severe than is contemplated in the current rating.  

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

On claim for original or increased disability rating, claimant will generally be presumed to be seeking maximum benefit allowed by law and regulation and, thus, such claim remains in controversy where less than maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's PTSD has been rated as 50 percent disabling under DC 9411 as of April 2010.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships

A 70 percent rating, is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. Id. 

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio, 713 F.3d at 116-17. "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. at 117. Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas." Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. §§ 4.2, 4.126. 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094  (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014. This appeal was pending before August 4, 2014. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder. See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV). GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Records of evaluation by the Social Security Administration show that the Veteran was granted disability benefits, effective in December 2006 but for disabilities other than PTSD. 

The RO received the Veteran's claim for PTSD in February 2008.  

In December 2007 and June 2009, a lead psychologist with the Vietnam Veterans Readjustment Program (VVRP) provided a summary report of the Veteran's on-going mental health therapy.  The psychologist noted the Veteran's reports of several traumatic events in combat involving mortar and rocket attacks on his position, individual serious threats to his life, and witnessing violence and death of friends.  A command summary of his unit's activities in May 1967 confirmed at least one mortar and rocket attack that month.  The psychologist cited 17 different symptoms, diagnosed PTSD, and assigned a GAF score of 50 in 2007 and 53 in 2009.  He reported the Veteran as alert, cooperative, and oriented to the person, place and time.  His mood was variable and his affect congruent.  The Veteran denied current suicidal/homicidal ideation, but reported social isolation.  He also reported the distressing recollection of traumatic experiences, recurrent nightmares about traumatic experiences, flashbacks, physical alarm response to reminders of trauma, efforts to avoid any reminder of his war experiences, inability to recall important aspects of the traumatic experiences, inability to enjoy previously enjoyable activities, emotional numbness, feelings of hopelessness and foreshortened future, sleep difficulties, occasional sleep avoidance in service of avoiding traumatic dreams, episodic anger control difficulty, difficulty concentrating, problems with memory, persistent feelings of imminent danger requiring constant vigilance and feeling jumpy or easily startled.

In December 2008, the Veteran underwent a VA initial evaluation for PTSD. The examining psychiatrist noted a review of the claims file and referred to on-going VA mental health therapy with "no good results."  The Veteran reported having divorced a first wife and was having conflicts with his current wife.  He reported an irritable mood and lack of motivation for socializing and for work. The psychiatrist noted that most of the symptoms documented in the VVRP reports occurred every few days and lasted a few weeks to months before periods of remission that also lasted from a few days to a week.  Readjustment during remission was not sufficient to avoid impairment of his employment as a construction supervisor.  He had not worked for four years.  However, the Veteran reported that the primary occupational impairment was the residuals of a leg injury.   The psychiatrist diagnosed PTSD and assigned a GAF score of 50. 

Records of outpatient VA care through April 2010 show on-going individual therapy on a weekly basis but the reports are brief with little additional information on the frequency and severity of the disorder.   In May 2010, the VVRP psychologist provided a report substantially the same as his 2009 report and continued to assign a GAF score of 53.   

In the May 2017 videoconference hearing, the Veteran explained he has sleep apnea, nightmares that come and go, occasional flashbacks, some memory loss, difficulty focusing, and paranoia.  He stated that his behavior is not appropriate for the situation.  He gave the example of worrying about his safety, which caused him to exercise in the dark to avoid daylight.  In regards to establishing and maintaining work relationships, the Veteran stated that he tried his best, but is very critical.  He explained not having too many friends.  He stated he is suspicious of people and their motives including people he worked with in part because of mood changes.  He also stated that he has had persistent thoughts of hurting others, and has lost his temper many times.  He described his marriage as difficult at times, and stated his wife calls him "germaphobic," because he washes his hands so often.  He stated in conversations, he'll segue to another conversation and people state that they cannot follow what he is talking about.  

Records of outpatient group therapy in 2016 through August 2017 show that the Veteran was an active participant and that no member of the group displayed thoughts of hurting themselves or others.  Primary care clinicians noted the Veteran's report of increased stress over the processing of his disability claims, and the Veteran and his spouse expressed concern that his depression might be getting worse. 

The Board finds that a rating for PTSD in excess of 50 percent is not warranted at any time during the period of the appeal.  Considering the entire disability picture with emphasis on occupational and social function, the Board finds that his PTSD with occasional diagnoses of depression is best evaluated as occupational and social impairment with reduced reliability and productivity with symptoms characteristic of PTSD such as nightmares, flashbacks, avoidance behavior, irritability, lack of anger control, hypervigilance, and difficulty with concentration and memory but without panic attacks, suicidal or homicidal ideation, communications difficulties, thought process deficits, or behaviors requiring medical or legal intervention.  

The Veteran has been diagnosed with PTSD arising from his combat experiences and there are records of VA mental health therapy for most of the appeal period.  The Veteran and his spouse are competent and credible in their report of the Veteran's symptoms because they have been accepted by examiners and therapists as credible and not exaggerated.  Although the Veteran and his spouse suggested to clinicians and although the Veteran testified credibly during his hearing of having persistent thoughts of hurting others, the overall nature, frequency, and severity of the disorder has remained relatively stable with short periods of remission. His reports of thinking of hurting others or wandering conversations are not consistent with the comments in recent group therapy that none of the participants had those thoughts, and there are no instances of violence or other behaviors requiring intervention.  Group therapists have noted that the Veteran participates actively in the sessions without conflict with other patients.  All clinicians and examiners assigned GAF scores in the low 50s suggesting at least moderate and borderline serious symptoms. 

A higher rating for PTSD is not warranted because the level of occupational and social impairment is not in most areas or total.  The Veteran does not display deficiencies in communications (other than wandering conversations), thought processes, or daily functions such as driving an automobile, handling personal finances, and leaving the home for chores.  Although not employed since 2006, Social Security records show that he was unable to work because of a lower leg disorder and to some extent lack of motivation.  He does report strained family relationships but they are intact.  He has not reported panic attacks or violence requiring any form of intervention.  Although the Veteran and his spouse suggested that his depressive symptoms may have worsened, these conditional reports are not consistent with the contemporary VA therapy records and do not rise to a level requiring an additional VA examination.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Legal Authority

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a casual relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 101 (29)(A); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e) (2015). The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). Id. 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Entitlement to service connection for colon cancer.

The Veteran contends that service connection is warranted for colon cancer. However, there is no evidence of signs, symptoms or diagnoses of the disease in the Veteran's STR's or within a year of discharge from active duty military service.  Also, there is no diagnosis of colon cancer, which the Veteran confirmed in his May 2017 videoconference hearing.  In July 1998, the Veteran underwent a colonoscopy and polypectomies of several benign polyps.  Subsequently, the Veteran underwent additional colonoscopies for surveillance but none identified colon cancer.  During the Board hearing, the Veteran reported that he has been diagnosed with another disorder of the lower gastrointestinal tract, ulcerative colitis.  This disorder is listed in the VA primary care records as a historical diagnosis but no record of on-going care or intervention.  

As the Veteran did not have colon cancer at any time during the period of the appeal, the first element of service connection is not met.  The preponderance of the evidence is against the claim, there is no doubt to be resolved, and therefore service connection is denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56. 




Entitlement to service connection for hepatitis.

The Veteran contends that service connection is warranted for hepatitis.  During the Board hearing, the Veteran testified that he had come in contact with unsanitary conditions, blood, and deceased remains of soldiers during service and that he had been told he had hepatitis in a letter in 1998 following a blood test. 

Service treatment records are negative for treatment or complaints of the claimed condition. A January 1998 letter from the American Red Cross indicated that the Veteran's test for Hepatitis B Surface Antigen was non-reactive.  The antibody for Hepatitis B Core was reactive.  The test for the Hepatitis C virus (ELISA) screening was non-reactive.  The letter also stated that the test did not mean that the Veteran had an illness or an infectious disease, and that sometimes the test is positive even if there is no infection.  There are no current signs, symptoms or diagnosis of hepatitis.  Therefore, the first element of service connection is not met, and service connection is denied.  The preponderance of the evidence is against the claim, there is no doubt to be resolved, and 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Entitlement to service connection for hearing loss.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

The Veteran contends that service connection is warranted for hearing loss.  Service treatment records showed no evidence of hearing loss at induction or separation.

A March 1998 audiological evaluation indicated the Veteran's tympanometry was within normal limits.  Puretone thresholds were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
--
30
LEFT
15
10
10
--
30

Speech discrimination scores were 100 percent in both ears.   A diagnosis of sensorineural hearing loss was made, although hearing aids were not recommended at that time.

In March 2005, the Veteran was seen for another audiological evaluation.  The audiologist found that his right ear had normal hearing sensitivity through 2000 Hz, mild to moderate sensorineural hearing loss thereafter.  The Veteran's left ear was found to have normal hearing sensitivity through 2000 Hz, mild to moderate
sensorineural hearing loss thereafter.  

In a September 2005 addendum, the audiologist explained that the Veteran brought a copy of a hearing test the patient had in March 1998, and results were compared with those from March 2005.  The examiner stated that the March 2005 test indicated some degree of loss in hearing sensitivity in the high frequencies (a 10 to 20 dB shift at 3000 Hz and above) since evaluation of March 1998.

In the Veteran's May 2017 videoconference hearing, he explained that he was exposed to loud noises from various weapons while serving in Vietnam and that the onset of his hearing loss was approximately at the time of the test in 1998.  However, the Veteran's representative acknowledged that there was no evidence of record of significant hearing loss at that time, and his condition may be more associated with tinnitus.

In August 2017, the Veteran was seen for an in-person hearing loss and tinnitus examination.  The examiner reviewed the Veteran's VA e-folder, which included VBMS and Virtual VA.  Acoustic immittance was normal for his right ear and abnormal for the left.  Ipsilateral acoustic reflexes were normal for the right ear and abnormal for the left.  Contralateral acoustic reflexes were abnormal for both ears.  Puretone thresholds were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
15
55
65
LEFT
55
40
55
76
90


Pure tone threshold averages were 38 decibels (dB) in the right ear and 65 dB in the left ear.  Speech discrimination scores were 94 percent in the right ear and 94 percent in the left ear.  

The diagnosis was sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  The examiner noted that the hearing loss did not impact the Veteran's ordinary condition of daily life including his ability to work.  The examiner opined that the Veteran's right and left ear hearing loss was not at least as likely as not caused by or a result of an event in military service because there was no shift in hearing during active duty service.  The examiner noted hearing loss did not exist prior to service.  The examiner also noted the Veteran reported recurrent tinnitus, but opined it was less likely than not caused by or a result of military noise exposure because there was no shift in hearing during active duty service, and that cerumen accumulation was likely a factor in the left ear.  

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran's reports of firefights and mortar attacks are credible and consistent with his duties in Vietnam.  The most recent audiometric testing does show bilateral hearing loss that meets the VA definition of disability.  However, the Veteran reported the onset of hearing acuity loss in approximately 1998, many years after service.  The 2017 VA examiner noted a review of the record and found that the hearing loss was not at least as likely as not caused by or a result of an event in military service because there was no shift in hearing during active duty service. Additionally, the Veteran's representative even stated that the Veteran's condition is more associated with tinnitus than hearing loss.  Accordingly, the Veteran's claim of entitlement to service connection for a hearing loss must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Entitlement to service connection for shin laceration.

The Veteran contends that service connection is warranted for shin laceration.  Service treatment records contained a small number of encounters for minor matters and an end of tour entry when leaving Vietnam regarding prophylactic medication for malaria but there were no entries for treatment or complaint of laceration of the shin.  The Veteran's separation exam showed no findings regarding any scars including of the shin.  

In October 2002, a VA physician evaluated the Veteran for surgery for a vascular disorder of his left leg.  The Veteran reported a left leg laceration when he fell on some metal tent stakes during a mortar attack.  The Veteran denied experiencing an infection.  The clinician noted the Veteran's report that over time this healed up without any difficulty.  Approximately 10 years ago he began noticing swelling and discoloration of the leg which has progressively gotten worse.   He and his girlfriend currently report that the color changes as well as the swelling have gotten more precipitously worse in the last month.  There was no mention of a residual scar.  

In the Veteran's May 2017 Videoconference hearing, he stated that the laceration was incurred in an incident in Vietnam when he landed on top of metal stakes that went into his left shin and calf.  He reported that he was treated on site and that further medical help would have required him to ship off shore and possibly wind up somewhere else in the military.  The Veteran declined to do so in order to remain with his unit.  The Veteran also testified at the hearing that he was scheduling an appointment with a dermatologist.  The record was held open, but no reports of this treatment encounter have been received.   

The Board finds that service connection for residuals of a laceration of the shin is not warranted.  The Veteran is competent and credible to report his injury during a mortar attack when falling on tent stakes.  It is reasonable that first aid by a corpsman at that time would not be recorded.  The Veteran was able to continue his duties without evacuation.  Whether the injury was the cause for internal damage is addressed in the remand section below.  However, no scars were observed during the discharge examination, and the Veteran reported in 2002 that the injury had healed, at least to the extent of a skin laceration.  Although the Veteran may have sustained a laceration during active service, the lay and medical evidence is that any skin laceration healed without a scar and that there is no current scar or residual dysfunction due to a scar associated with that injury.   

As there is no current disability, the first element of service connection is not met.  
The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

An initial rating in excess of 50 percent evaluation for post-traumatic stress disorder (PTSD) is denied.

Service connection for colon cancer is denied.

Service connection for hepatitis is denied.

Service connection for hearing loss is denied.

Service connection for residuals of a shin laceration is denied.


REMAND

The Veteran contends that service connection is warranted for bilateral venous stasis including vascular insufficiency of the left leg, for an associated skin disorder, and a foot disorder.  

Service medical records indicated the Veteran's separation exam showed normal findings of the vascular system and there is no record of treatment for the claimed conditions in service.  However, his service records confirm that he served in the Republic of Vietnam during the Vietnam era.  Accordingly, he is presumed to have been exposed to herbicide agent during active duty service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran has also reported and testified credibly that he injured his left leg when falling on tent stakes during a mortar attack in Vietnam.  

In April 2009, the Veteran submitted a lay statement in which he wrote that he has bacterial and fungus infections, along with immersion and complications of a leg injury, which turned into chronic venous insufficiency deep vein thrombosis, venous statis, vascular insufficiency and lymphedema. 

The Veteran contends that service connection is warranted for skin condition.  VA treatment records show the Veteran received treatment from September 2002 through April 2010 for skin rashes.  In his May 2017 Board hearing, the Veteran explained the condition affects his legs and feet, and is associated with his service in the jungle conditions in Vietnam.  The Veteran also suggested that the condition may have been caused by herbicide exposure.  Venous stasis including vascular insufficiency is not a disorder for which a causal connection to herbicide exposure is presumed.  See 38 C.F.R. § 3.309(e).  However, despite the presumptive regulations, a claimant may establish service connection based on exposure with proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In regard to the Veteran's claim for entitlement for service connection for foot condition, the Veteran's service medical records showed a bruised heel in 1966 and that his big toe was hurt in 1967.  Treatment records indicate the Veteran was diagnosed with onychomycosis and some tinea pedis, distal calluses of the first metatarsophalangeal joint in the left great toes in February of 2009.  In his May 2017 videoconference hearing, he stated his belief that his foot conditions were caused by his service in Vietnam.  He stated that he has also been diagnosed with hammer toes.

VA's duty to assist requires VA to provide a medical examination or opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurring symptoms of disability; (B) establishes that the Veteran suffered an event, injury or illness in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or illness in service, or with another service connected disability. See 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 83.  Moreover, VA has discretion to determine when additional information is needed to adjudicate a claim. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  In this case, further development of the relationship between the Veteran's claimed disabilities and his service is required to adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record updated records of all VA examinations and/or treatment the Veteran has received to the present.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised. The AOJ should also contact the Veteran and identify any relevant private medical records that are missing from the claims file.  After obtaining any necessary authorization, the AOJ should obtain and associate with the claims file complete treatment records from any private medical records identified by the Veteran as containing information relevant to this claim.

2.  The AOJ should arrange for the Veteran to be examined by an appropriate VA examiner to determine the nature, cause, and severity, of his claimed bilateral venous stasis including vascular insufficiency of the left leg, lower extremity skin disorder, and foot condition. All pertinent evidence of record must be made available to, and reviewed by the examiner. 

The examiner must review the claims file and consider as credible the Veteran's report of an injury to his left leg in a fall on tent stakes during a mortar attack in service and on his report of exposure to herbicide and moist conditions in Vietnam. 

The examiner should state an opinion as to whether it is at least as likely than not (defined as a 50 percent probability or greater) that Veteran's claimed conditions began during service, is caused by herbicide exposure while in Vietnam, or is otherwise related to the Veteran's active service.
A complete rationale and reasoning for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


